Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1, 8 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 101412373 B1 in view of US 20130255702 A1 to Griffith et al. (“Griffith”).
KR 101412373 B1 discloses:
Regarding claim 1:
an aerosol source member (e.g., aroma capsule 5) that defines an outer surface and an interior area having an aerosol precursor composition (e.g., tobacco, aroma substances 6) associated therewith (e.g., Fig. 1-4 and para 2 and 10-23); 
a control body having a housing (e.g., e.g., case 2) that is configured to receive the aerosol source member (e.g., Fig. 1-4 and para 10-23); 
an electrical energy source (e.g., an electrical energy source is inherent for the e-cigarette disclosed in para 5 and 6) coupled with the housing (e.g., para 5 and 6); and 
a heating assembly (e.g., heating part disclosed in para 5) operatively connected to the electrical energy source, wherein the heating assembly includes a plurality of spikes (e.g., protrusions 9) (e.g., Fig. 1-4 and para 5 and 10-23), and 
wherein the plurality of spikes extending along a longitudinal axis parallel to the aerosol source member are configured to articulate between a retracted position (e.g., position seen in Fig. 3), in which the plurality of spikes are not in contact with the aerosol source member, and a heating position (e.g., position disclosed in para 19), in which the plurality of spikes pierce through the outer surface of the substrate material and into a portion of the interior area thereof (e.g., Fig. 1-4 and para 2 and 10-23);
Regarding claim 8: the aerosol source member further comprises a second substrate material (e.g., thin paper, packing paper 8) that defines an outer surface and an interior area, and wherein the second substrate material surrounds the first substrate material (e.g., Fig. 1-4 and para 2 and 10-23);
Regarding claim 15: the substrate material comprises at least one of a tobacco material and a tobacco-derived material (e.g., Fig. 1-4 and para 2 and 10-23);
Regarding claim 16: the substrate material comprises a non-tobacco material (e.g., Fig. 1-4 and para 2 and 10-23);
Regarding claim 17: the first substrate material comprises a first composition, wherein the second substrate material comprises a second composition, and wherein the first composition is different than the second composition (e.g., Fig. 1-4 and para 2 and 10-23);
Regarding claim 18: the substrate material comprises at least one of shreds of tobacco material, beads of tobacco material, an extruded structure of tobacco material, a crimped sheet of tobacco material, and combinations thereof (e.g., Fig. 1-4 and para 2 and 10-23);
Regarding claim 19: the first substrate material comprises at least one of shreds of tobacco material, beads of tobacco material, an extruded structure of tobacco material, a crimped sheet of tobacco material, and combinations thereof (e.g., Fig. 1-4 and para 2 and 10-23); and
Regarding claim 20: the second substrate material comprises at least one of shreds of tobacco material, beads of tobacco material, an extruded structure of tobacco material, a crimped sheet of tobacco material, and combinations thereof (e.g., Fig. 1-4 and para 2 and 10-23).
KR 101412373 B1 does not explicitly disclose a substrate (as recited in claim 1).
However, Griffith discloses:
Regarding claim 1:
an aerosol source member (e.g., cartridge 90) that defines an outer surface and an interior area and includes a substrate material having an aerosol precursor composition (e.g., the substrate 53 in such 
a control body (e.g., control body 80) having a housing that is configured to receive the aerosol source member (e.g., Fig. 1-5 and para 134-151); 
an electrical energy source (e.g., battery 40) coupled with the housing (e.g., Fig. 1-5 and para 134-151); and 
a heating assembly (e.g., heating element 50) operatively connected to the electrical energy source (e.g., Fig. 1-5 and para 134-151);
Regarding claim 8: the aerosol source member further comprises a second substrate material (e.g., “different substrate” disclosed in para 139) that defines an outer surface and an interior area, and wherein the second substrate material surrounds the first substrate material (e.g., Fig. 1-5 and para 134-151);
Regarding claim 15: the substrate material comprises at least one of a tobacco material and a tobacco-derived material (e.g., Fig. 1-5 and para 14, 15, 70, 77, 78, 84-86, 92, 102-107, 118, 134-151, 173);
Regarding claim 16: the substrate material comprises a non-tobacco material (e.g., Fig. 1-5 and para 14, 15, 70, 77, 78, 84-86, 92, 102-107, 118, 134-151, 173);
Regarding claim 17: the first substrate material comprises a first composition (e.g., a first of the compositions disclosed in para 14, 15, 70, 77, 78, 84-86, 92, 102-107, 118, 134-151, 173), wherein the second substrate material comprises a second composition (e.g., a second of the compositions disclosed in para 14, 15, 70, 77, 78, 84-86, 92, 102-107, 118, 134-151, 173), and wherein the first composition is different than the second composition (e.g., Fig. 1-5 and para 14, 15, 70, 77, 78, 84-86, 92, 102-107, 118, 134-151, 173);
Regarding claim 18: the substrate material comprises at least one of shreds of tobacco material, beads of tobacco material, an extruded structure of tobacco material, a crimped sheet of tobacco material, and combinations thereof (e.g., Fig. 1-5 and para 14, 15, 70, 77, 78, 84-86, 92, 102-107, 118, 134-151, 173);
Regarding claim 19: the first substrate material comprises at least one of shreds of tobacco material, beads of tobacco material, an extruded structure of tobacco material, a crimped sheet of tobacco material, and combinations thereof (e.g., Fig. 1-5 and para 14, 15, 70, 77, 78, 84-86, 92, 102-107, 118, 134-151, 173); and
Regarding claim 20: the second substrate material comprises at least one of shreds of tobacco material, beads of tobacco material, an extruded structure of tobacco material, a crimped sheet of tobacco material, and combinations thereof (e.g., Fig. 1-5 and para 14, 15, 70, 77, 78, 84-86, 92, 102-107, 118, 134-151, 173).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify KR 101412373 B1 as suggested and taught by Griffith in order to provide a number of charges of aerosol precursor material and to improve the consistency of delivered aerosol and the consistency of power requirements to form the aerosol (e.g., Griffith: para 112).



Claims 2-4 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 101412373 B1 in view of Griffith and further in view of US 20110126848 A1 to Zuber et al. (“Zuber”).
KR 101412373 B1 in view of Griffith discloses substantially all of the features of the claimed invention as set forth above.
KR 101412373 B1 in view of Griffith does not explicitly disclose a plurality of spaced conductive bands (as recited in claim 2).
However, Zuber discloses:
Regarding claim 2: the outer surface of the substrate material includes a plurality of spaced conductive bands (e.g., heating elements 213, 214) (e.g., Fig. 2-3 and para 84-86 and 98-99);
Regarding claim 3: each of the spaced conductive bands circumscribes the entire outer surface of the substrate material (e.g., Fig. 2-3 and para 84-86 and 98-99);
Regarding claim 4: each of the spaced conductive bands extends around a limited portion of the outer surface of the substrate material and defines a first end and a second end (e.g., Fig. 2-3 and para 84-86 and 98-99);
Regarding claim 9: the outer surface of the first substrate material includes a plurality of spaced conductive bands (e.g., heating elements 213, 214) (e.g., Fig. 2-3 and para 84-86 and 98-99);
Regarding claim 10: each of the spaced conductive bands circumscribes the entire outer surface of the substrate material (e.g., Fig. 2-3 and para 84-86 and 98-99; and
Regarding claim 11: each of the spaced conductive bands extends around a portion of the outer surface of the substrate material and defines a first end and a second end (e.g., Fig. 2-3 and para 84-86 and 98-99).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to utilize the combination of KR 101412373 B1 in view of Griffith as suggested and taught by Zuber in order to provide an electrically heated smoking system which, in use, substantially reduces or minimizes the occurrence of smoke or aerosol condensation on its internal walls (e.g., Zuber: para 4).


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 101412373 B1 in view of Griffith and further in view of US 5591368 A to Fleischhauer et al. (“Fleischhauer”).
KR 101412373 B1 in view of Griffith discloses substantially all of the features of the claimed invention as set forth above.
KR 101412373 B1 in view of Griffith does not explicitly disclose wherein the plurality of spikes comprises a heating member of the heating assembly (as recited in claim 6).
However, Fleischhauer discloses:
Regarding claim 6: wherein the plurality of spikes comprises a heating member (e.g., heating elements 471) of the heating assembly (e.g., Fig. 3 and 14 and col 21, ln 30-50).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to utilize the combination of KR 101412373 B1 in view of Griffith as suggested and taught by Fleischhauer in order to provide a heating element for a smoking article which is mechanically suitable for insertion and removal of a cigarette, to simplify connections of an electrically resistive heater to an associated power source, to provide a heating element for a smoking article which is mechanically stable during heating cycles, and to minimize variation of an interface between the heating element and the cigarette to avoid changes in heat transfer.



Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 101412373 B1 in view of Griffith and Zuber and further in view of Fleischhauer.
KR 101412373 B1 in view of Griffith and Zuber discloses substantially all of the features of the claimed invention as set forth above.
KR 101412373 B1 in view of Griffith and Zuber does not explicitly disclose wherein the plurality of spikes comprises a heating member of the heating assembly (as recited in claim 13).
However, Fleischhauer discloses:
Regarding claim 13: wherein the plurality of spikes comprises a heating member (e.g., heating elements 471) of the heating assembly (e.g., Fig. 3 and 14 and col 21, ln 30-50).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to utilize the combination of KR 101412373 B1 in view of Griffith and Zuber as suggested and taught by Fleischhauer in order to provide a heating element for a smoking article which is mechanically suitable for insertion and removal of a cigarette, to simplify connections of an electrically resistive heater to an associated power source, to provide a heating element for a smoking article which is mechanically stable during heating cycles, and to minimize variation of an interface between the heating element and the cigarette to avoid changes in heat transfer.
Allowable Subject Matter
Claims 5, 7, 12 and 14 are allowed.
Response to Amendment
The amendment of 11/30/2020 is acknowledged. 
Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive.  The remarks begin by noting the claim status and amendments.  The remarks then address the previous rejections under 35 U.S.C. 112 and note the related amendments overcoming the previous rejections.  The remarks then address the prior art rejections.  The remarks first address the rejection of claim 1 and note the amended subject matter of claim 1.  The remarks submit that none of the cited references, alone or in combination, teach or suggest the limitations of claim 1 and assert that nowhere does the KR .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        February 17, 2021